Case: 13-11228      Document: 00512658048         Page: 1    Date Filed: 06/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11228
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 10, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAUL SANCHEZ-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-39-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Raul Sanchez-Perez pleaded guilty to illegal
reentry following deportation in violation of 8 U.S.C. § 1326. The district court
sentenced Sanchez-Perez within the guidelines range to 50 months of
imprisonment, to be followed by three years of supervised release. For the first
time on appeal, Sanchez-Perez argues that the district court erred in imposing
a term of supervised release in a case involving a deportable alien without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11228    Document: 00512658048     Page: 2   Date Filed: 06/10/2014


                                 No. 13-11228

providing fact-specific reasons for its decision to deviate from U.S.S.G. §
5D1.1(c)’s recommendation that supervised release not be imposed in such
circumstances. We review this argument for plain error. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012).
      The district court retains the discretion to impose supervised release in
“uncommon cases [involving a deportable alien] where added deterrence and
protection are needed.” Id. at 329. In sentencing Sanchez-Perez, the district
court specifically stated that supervised release was imposed as an additional
potential sanction should Sanchez-Perez attempt to return illegally.
Consequently, Sanchez-Perez has shown no plain error on the part of the
district court in imposing a term of supervised release. See id. at 329-30; see
also United States v. Becerril-Pena, 714 F.3d 347, 349-51 (5th Cir. 2013).
      The judgment of the district court is AFFIRMED.




                                       2